Citation Nr: 9935110	
Decision Date: 12/17/99    Archive Date: 12/23/99

DOCKET NO.  97-28 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to 
November 1974.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a September 1995 rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, in part, denied service connection for 
PTSD.  


FINDINGS OF FACT

1. The veteran engaged in combat with the enemy during his 
period of service.  

2. There is competent medical evidence that the veteran 
currently suffers from PTSD that is related to service.  


CONCLUSION OF LAW

The veteran's PTSD was incurred during wartime service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is initially noted that this claim on appeal is well 
grounded; that is, it is not inherently implausible.  The 
claim is rendered plausible by the diagnosis of PTSD by 
several VA and private physicians.  These include a VA 
hospital report in October and November 1995, a VA examination 
rendered in November 1997, and an examination of a private 
physician in April 1999.  It is also found that the facts 
relevant to this issue have been properly developed and the 
statutory obligation of the VA to assist the veteran in the 
development of his claim has been satisfied. 38 U.S.C.A. 
§ 5107(a).  

In order to establish service connection for a particular 
disorder, the evidence of record must demonstrate that a 
disease or injury resulting in a current disability was 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  
With regard to PTSD, VA regulations reflect that symptoms 
attributable to PTSD are often not manifested in service.  
Accordingly, service connection for PTSD requires current 
medical evidence establishing a diagnosis of the condition, 
presumed to include the adequacy of the PTSD symptomatology 
and the sufficiency of a claimed in-service stressor; 
credible supporting evidence that the claimed in- service 
stressor actually occurred; and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor. 38 C.F.R. § 3.304(f) (1999);  
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Zarycki v. Brown, 6 Vet. App. 91, 97-98 
(1993).  If it is determined through military citations or 
other supportive evidence that a veteran engaged in combat 
with the enemy, and the claimed stressors are related to 
combat, the veteran's lay testimony regarding the reported 
stressors must be established as conclusive evidence as to 
their actual occurrence, and no further development or 
corroborative evidence will be necessary provided that the 
veteran's testimony is found to be satisfactory.  Such 
testimony must be credible and "consistent with the 
circumstances, conditions, or hardships of such service."  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(1999).  

In this case, the Board finds that the record establishes the 
occurrence of at least one of the veteran's claimed in- 
service stressors.  The record shows that the veteran served 
on active duty on board the USS Jouett.  He has contended 
that he was exposed to several stressful events during this 
time.  These include witnessing a MIG aircraft shot down by 
this ship over Vietnam, as well as seeing the ships 
helicopter struck by friendly fire, killing one of the 
veteran's best friends.  The veteran's contentions regarding 
in-service stressors were submitted to the U.S. Armed 
Services Center for Research of Unit Records for 
verifications.  That facility responded in a September 1998 
letter that in January 1973, the USS Jouett was credited with 
a hostile MIG aircraft kill over North Vietnam.  The history 
also documented that the ship assisted in the rescue of five 
U.S. aviators during the period between September 5, 1972, 
and March 5. 1973.  In light of above, the Board finds that 
the veteran engaged in combat with the enemy during his 
period of service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f); Suozzi v. Brown, 10 Vet. App. 307, 310-11 (1997). 

PTSD has been credibly diagnosed on several occasions and 
that diagnosis has been related to the combat experiences 
that the veteran had while on active duty.  The veteran was 
hospitalized at a VA facility in October and November 1995.  
At that time, he related several wartime traumatic 
experiences and detailed symptoms such as social isolation, 
hypervigilance, an exaggerated startle response, insomnia and 
depression.  The pertinent diagnosis was PTSD.  Further, a 
November 1997 VA examination which included extensive 
psychological testing resulted in a diagnosis of PTSD, 
chronic.  This same diagnosis was rendered on a report of 
examination conducted by Jana E. Grimmig, M.D. in April 1999.  
Under these circumstances, service connection for PTSD is 
warranted.  


ORDER

Service connection for PTSD is granted.  



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

